Title: Thomas Jefferson to John Armstrong, 20 March 1818
From: Jefferson, Thomas
To: Armstrong, John


                    
                        Dear General
                        Monticello
Mar. 20. 18.
                    
                    A M. Jullien, one of the literati of France proposes to write the history of Genl Kosciuzko, and requests me to obtain for him the materials for that part of it which he passed in the service of the US. of this I know nothing myself, for I believe I hardly knew Kosciuzko personally during the revolutionary war. our intimacy began on his last visit to America. I imagine you knew more of him during the war than any body else, and if you will be so good as to give a sketch of his transactions here, you will oblige M. Jullien & myself, and serve the memory of our deceased friend. this may be a mere skeleton of facts & dates, or filled in whatever degree your memory and convenience admits, as you please.
                    I am surprised I recieve no authentic document of the death of the General. surely he had some friend who will send me such an one. it would be problematical to claim administration in our courts on newspaper information. I do not think I can myself undertake the execution of his trust. if I do not, I will find some one of the most unquestionable trustworthiness to undertake it, and will take care as soon as regularly authorised to have due attention paid to the interest of your son. I salute you with entire friendship and respect
                    Th: Jefferson
                